Citation Nr: 0836279	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether a reduction of an evaluation for residuals of status 
post pilonidal cyst from 30 percent disabling to 10 percent 
disabling was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO granted service 
connection for status post pilonidal cystectomy, and assigned 
a 10 percent evaluation, effective June 1, 1998.  A September 
2001 rating decision granted an increased rating of 30 
percent, effective January 26, 2001.  This was post-surgery 
and the wound was still open with blood and pus being seen.

2.  By a letter dated in November 2005, the RO notified the 
veteran that they would re-evaluate his status post pilonidal 
cystectomy, and subsequently, scheduled the veteran for a VA 
examination.  A March 2006 letter and rating decision 
proposed to reduce his disability rating to 10 percent.

3.  Exams in 2004 and 2005 showed improvement with no 
drainage or bleeding.  By an August 2006 rating decision, the 
RO reduced the disability evaluation for the veteran's status 
post pilonidal cystectomy impairment from 30 percent to 10 
percent, effective November 1, 2006; the evidence of record 
reflected an improvement in the veteran's disability.


CONCLUSION OF LAW

The reduction of the disability evaluation for status post 
pilonidal cystectomy, from 30 percent to 10 percent, 
effective November 1, 2006, was proper.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2005, March 2006, and August 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that his current reduction is not 
warranted and asserts that his 30 percent rating should be 
reinstated.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran must also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e) (2008).

The instant case involves the appellant's disagreement with 
an August 2006 rating decision, which reduced from 30 percent 
to 10 percent the evaluation of his service-connected status 
post pilonidal cystectomy disability.  The evidence reveals 
that the veteran has been service-connected for status post 
pilonidal cystectomy, with since June 1998.  By rating 
decision dated September 2001, the RO increased his 10 
percent rating to 30 percent effective from January 2001.  
This followed an examination which showed some continued 
bleeding and pus coming from the site of the scarring.  He 
continued to have treatment in an attempt close the operative 
site.

In November 2004, the RO scheduled the veteran for a follow-
up examination.  The examiner noted that the veteran 
underwent a z-plasty surgery for a post pilonidal cystectomy 
in 1999 resulting in a z-shaped scar on the lower back/upper 
buttocks.  Examination revealed a large scar with 
intermittent abnormal sensation, pimples, rash and pain.  The 
veteran also complained of blood in his stool on occasion, 
and pain with sitting on a hard surface.  Examination of the 
scar indicated increased pigmentation, with decreased or 
absent sensation, and edematis with no evidence of an open 
fissure.  The examiner noted a tender scar in the form of the 
letter Z, which was well healed, with no adhesions or 
drainage noted.  The examiner also noted that the scar caused 
some decreased mobility, pain, and an inability to sit for 
prolonged periods.  

In January 2005, the RO proposed to reduce the veteran's 30 
percent rating to 10 percent.  He was notified of the 
proposed reduction.

In November 2005, the RO provided the veteran with a second 
VA follow-up examination.  The examiner noted that the 
veteran's February 1999 z-plasty was meant to decrease the 
cleft between the buttocks and lessen the chance of a 
recurrent infection.  The examiner also stated that the z-
plasty eventually healed satisfactorily, with no further 
drainage reported.  The veteran however did complain of some 
occasional bleeding from the lower end of the wound when 
straining with a bowel movement.  He also complained of 
having trouble sitting in a regular manner but denied using a 
donut type cushion.  Examination revealed a giant z-plasty 
which decreased the cleft between the buttocks.  Some areas 
of the z-plasty were tender to palpation but there was no 
drainage and no areas that appeared to have recently bleed, 
drained, or been inflamed.  Finally the examiner opined that 
the veteran's complaints of occasional blood in his stool 
were more likely due to some small internal hemorrhoids.  

A rating proposing the reduction was prepared and the 
appellant was notified by letter dated in March 2006.  That 
letter gave the appellant 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the 30 percent level and informed him that he 
could request a predetermination hearing.  Although a letter 
dated March 2006 from the veteran's representative appears to 
have requested such a hearing, the record shows that his 
hearing request was not received by the RO until September 
2006, after issuance of the August 2006 rating decision 
finalizing the reduction to 10 percent.  Therefore, the Board 
finds that the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105 in effect at the time of 
the March and August 2006 rating decisions.  As such, the 
RO's reduction of the evaluation of the veteran's status post 
pilonidal cystectomy was procedurally in accordance with the 
provisions of 38 C.F.R. § 3.105.

As noted above, by an August 2006 rating decision, the RO 
reduced the veteran's his disability rating to 10 percent, 
effective November 1, 2006.  The veteran disagreed, and the 
issue was timely appealed.

On appeal the veteran was provided with a final VA 
examination in March 2007.  Upon examination the veteran 
reported bleeding and clear fluid draining from the site of 
his scar once or twice a month, as seen on his toilet paper.  
He also complained of soreness on the scar line, specifically 
where his belt line rubbed the scar, as well as difficulty 
sitting in one position for a long period of time.  
Examination of the scar revealed no openings, scabs, 
bleeding, drainage, or erythema.  There was tenderness to 
palpation in some areas of the scar as well as decreased 
sensation to the skin surrounding the scar.  The examiner 
ultimately opined that the scar was well-healed and 
hypopigmented with no defect in the depths of the skin.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  As 
the veteran's 30 percent rating was in effect from January 
26, 2001 until November 1, 2006, a period of more than five 
years, the requirements pertaining to reductions of ratings 
that have been in effect for at least five years are 
applicable.  38 C.F.R. § 3.344(a),(c) (2008).

Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  The Board finds that material improvement 
was demonstrated by two examinations that were full, 
complete, and sufficient to establish the current level of 
impairment related to the veteran's status post pilonidal 
cystectomy.  On both the 2004 and the 2005 examinations there 
was no sign of bleeding or opening of the scar.  There is 
some pain, but that is contemplated in the 10 percent rating 
assigned.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, for post pilonidal cystectomy.  
Under Diagnostic Code 7803 a 10 percent evaluation is 
warranted for superficial, unstable scars.  Note (1) under 
Diagnostic Code 7803 indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Improvement in the veteran's service-connected 
status post pilonidal cystectomy was shown during the 
November 2004, November 2005, and March 2007 VA examinations.  
All of the examinations revealed a well healed scar resulting 
from the 1999 z-plasty, with no evidence of recent bleeding, 
drainage, scabs, or openings.  The scar was hypopigmented, 
tender to palpation and there was some decreased sensation in 
the skin around the scar.  

Additionally, the veteran testified at an RO hearing as well 
as a hearing before the undersigned veterans law judge.  At 
his hearings he testified that his basic symptoms included 
itching, pain, oozing or weeping, and bleeding related to his 
z-plasty scar.  He also testified that the symptoms were 
worse during the warmer months.  He also stated that if he 
was using the bathroom there was always a chance for 
bleeding, oozing or weeping to occur.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  Disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record.  The Board finds that the objective medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence.

Thus, the Board concludes that at the time of the August 2006 
rating reduction, the evidence reflected an actual 
improvement in the veteran's status post pilonidal cystectomy 
impairment, such that a rating reduction from 30 percent to 
10 percent was proper.

Consequently, there is no basis for restoring the previous 30 
percent evaluation, as the evidence at the time of the August 
2006 rating decision showed that the 10 percent evaluation 
accurately reflected the severity of the veteran's 
disability.

ORDER

The reduction of the disability evaluation for status post 
pilonidal cystectomy, from 30 percent to 10 percent, 
effective November 1, 2006, was proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


